Title: To James Madison from Henry Lee, 10 September 1792
From: Lee, Henry
To: Madison, James


My dear sir
Richmond Sepr. 10h. 92
Some few days after my late domestic calamity which stings me to the quick, I left this place on a visit to the southwestern frontier in obedience to the dutys of my present office, & therefore never got your letr. of July 22d. until my return.
It would not have been in my power to have made the trip you suggest, altho my desire of seeing you would have been a powerful incitement.
From the correspondence of our commissioner we have reason to beleive no delay in the final adjustment of the public accounts can issue from his defect in preparation. I will write to him by this post, for the Executive are very solicitous to hear that this matter is brought to an end.
I will procure for you the best intelligence I can obtain from the respective directors with respect to the works of navigation effecting in this state.
The late northern papers are replete with the abuse of Mr Jefferson as the patron of Frenaus gazette which is stated to be the vehicle of abuse agst govt.
You are introduced without being directly named.
An arm of the bank will be established here & will work the wished for influence.
But one way is left to preserve the state from this undue operation, & that is to establish a bank under the auspices of the C Wealth. This might easily be done & would counter-act if not defeat the plan contemplated.
Cannot you visit Richmond in Ocr. a few days.
It would give me great pleasure to see you, (afflicted as I am) & you would see many old acquaintances then assembled here.
Whatever you may do my best wishes attend you. I am ever & affy yours
Henry Lee
